Citation Nr: 1612281	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-41 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Lawrence Scott Kibler, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from May 1974 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded these issues in February 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The report of a March 2009 VA examination provided the medical opinion that the Veteran's current back pain was a residual of a post-service assault and was not in any way related to his in-service treatment of back pain.  

A review of the March 2009 VA examination report reveals that it was based on an incorrect review of the Veteran's service treatment records.  It related that the Veteran had 2 complaints of back pain during active duty, and was silent as to in-service back treatment.  In fact, the Veteran's service treatment records reflect that he made more complaints of back pain during active duty (1/75, 5/75, 3/76 and June 1976 separation exam), and had treatment by ice massage.  The service treatment records also reflect that in May 1975 the Veteran reported injuring his back 6 years earlier while playing football.  

As a result of the foregoing, the Board finds that the March 2009 VA examination report is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

In an October 2009 statement, a VA staff physician, D. F., M.D., related that the Veteran's orthopedic ailments (lower back pain, neck pain) were more likely than not related to the trauma experienced in his military service.

Statements from Dr. D. F. January and November 2011 (contained in a VBMS file labeled STR) noted that he had reviewed the Veteran's service treatment records and VA treatment records, and the Veteran's disabilities had worsened due to the military and had never returned to their pre-service condition.  

Since Dr. D. F.'s medical opinions raise the possibility that the Veteran's back and neck disabilities are a result of, or were aggravated by, active duty, the Board finds that a remand of these issues is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  

A November 2014 VA Form 21-4138 relates that "[u]pon advice of Counsel, the Veteran concedes his claim to service connect his neck disability is without merit."  On remand, the Veteran should be asked if he desires to withdraw his claim for service connection for a neck disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran clarify whether he wishes to withdraw the claim for service connection for a neck disability.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any back disability, and any neck disability if that claim has not been not withdrawn, that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence from the eFolders, the medical history (including the evidence set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether any back disability, and any neck disability (if that claim has not been not withdrawn), is related to the complaints that were noted in the service medical records.  If so, the examiner should offer an opinion as to whether such a disorder pre-existed service.  If a back or neck disorder pre-existed service, the examiner should offer an opinion as to whether such a disorder permanently increased in severity during service.  The examiner is requested to provide a rationale for any opinion expressed.

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

